The decision of the majority of this court rests upon the assumption that the Constitution of this state conferred original jurisdiction upon the district court of Brown county to try this cause, and that the venue in Coke county, as fixed by the act under which this proceeding was brought, was a mere personal privilege, which appellee might waive. I cannot accede to either of these propositions.
The clause of the Constitution relied upon is that which declares that district courts shall have original jurisdiction "of all suits, complaints or pleas whatever, without regard to any distinction between law and equity, when the matter in controversy shall be valued at or amount to five hundred dollars, exclusive of interest." Article 5, § 8.
Is this proceeding an original suit? If not, this constitutional provision has no application. The words, "suits, complaints, and pleas," as here used, are synonymous, and this proceeding is neither. Williamson v. Lane, 52 Tex. 344; Gibson v. Templeton, 62 Tex. 556, 557.
A suit involves the idea of a proceeding in a court wherein one party seeks to recover from another something alleged to be illegally withheld, or to prevent some threatened invasion of his right by such other party. Ex parte Towles, 48 Tex. 433. No such allegation is made by the appellant in the instant case. It does not claim that appellee owes it anything, or is threatening to commit any tort against it.
This is not an original suit. It is in substance and effect an appeal. An "appeal" is the removal of a cause from the sentence of an inferior judge, or, as Blackstone expresses it, "a complaint to a superior court of injustice done by an inferior one." Republic v. Smith, Dallam, Dig. 409; Magee v. Chadoin, 44 Tex. 493.
"To `institute a suit' * * * means `to begin; to commence; to set in operation.' If the remedy intended were by * * * appeal, it would not be the institution of a suit." Franks v. Chapman, 61 Tex. 581.
An attempt to vacate a judgment is in effect an appeal. Crawford v. McDonald, 88 Tex. 630, 33 S.W. 325.
It is true that the Workmen's Compensation Act calls this proceeding a "suit." But a suit for what purpose? To "set aside" the decision of the board. Appellant's petition states that it is brought to "set aside" such decision, It has all of the elements of an appeal, and none of an original suit. If the object of the suit is to set aside a judgment rendered in another tribunal, it is an appeal, "without regard to the particular mode by *Page 227 
which a cause is transmitted from one tribunal to another." Magee v. Chadoin, supra.
It is none the less an appeal because it is instituted by petition. So is every appeal upon a writ of error or certiorari. It is immaterial that it seeks a trial de novo. All appeals to a district court are tried de novo (R.S. art. 3638), as are all appeals from a justice to a county court (R.S. arts. 733, 1950), and from decisions of the board of water engineers (Vernon's Sayles' Ann.Civ.St. 1914, arts. 4996m to 4996q, inclusive). It matters not that it may be called a suit; if it seeks redress in a superior court for an injury done in an inferior tribunal, it is an appeal. This is not an original suit in a district court, for the reason that it did not originate in a district court. It is an appeal for the reason that it seeks to set aside the action of an inferior tribunal.
Does the Constitution of this state confer appellate jurisdiction of this cause on the district court of Brown county? It does not With the exception of certain enumerated cases, which do not include this case, district courts have only such appellate jurisdiction as may be conferred by law. Const. art. 5, § 8.
Does the act here under consideration confer appellate jurisdiction on all district courts? It might have done so, but it did not. By plain and unmistakable language, it confers such jurisdiction only on courts "in the county where the injury occurred." The court in such county to be determined by the amount in controversy.
In State v. Snyder, 66 Tex. 687, 694, 18 S.W. 106, 107, Mr. Justice Stayton, speaking for the court, said:
"It is urged here, as it doubtless was in the court below, that the act of April 14, 1883, alone gave jurisdiction to the district court to hear and determine this class of cases. If this were true, it is evident that the district court for Mitchell county had no jurisdiction of this cause at the time this action was instituted, for the act declares: `That in all cases where twenty-five sections or more of land, in excess of the seven sections authorized by law to be purchased by or for the benefit of any one person, or corporation, * * * suits for the recovery thereof shall be brought in the district court of Travis county.'"
Such was the nature of that suit; but Judge Stayton points out that the contention was not sound, for the reason the suit was a common-law action for the trial of title to land, and for the recovery of rents and damages in excess of $500, original jurisdiction of which was conferred by the Constitution on all district courts in the state. That the right of the state to bring such suit in a district court existed prior to and independent of the act of April 14, 1883 (Laws 1883, p. 108), and that said act added nothing except to fix the venue in Travis county, which it was held was waived by the defendant by not seasonably objecting to the case being tried in Mitchell county.
If this principle of law be applied to the facts of the instant case, it will be "evident" that the district court of Brown county had neither original nor appellate jurisdiction of this case.
This was not a common-law action. On the contrary, the act giving the right of action herein deprived employés of their common-law right to recover from their employers for injuries occasioned by the negligence of such employers, and permitted recovery against one in no sense responsible for such injury. It deprived the injured party of compensatory damages, and arbitrarily fixed such damages, both in the proceeding before the board and before the court, where suit was brought to set aside the decision of the board. The board is a tribunal unknown to the Constitution. Whatever authority it has is given alone by the statute. The act expressly declares "the rights and liability of the parties thereto shall be determined by the provisions of this act" Whatever authority any court has to review or set aside the decision of the board, whether the same be called an appeal or an original suit, is given alone by the statute, and not in any wise by the Constitution. Such being the case, it is "evident," as said by Judge Stayton in State v. Snyder, supra, that the suit to set aside the proceedings of the board must be brought in the court designated by the statute. The court so designated is not any court having jurisdiction of the amount in controversy, but such a court in the county where the injury occurred.
The Employers' Liability Act, which created a special tribunal, might have denied the right to have its proceedings reviewed in any court. Williamson v. Lane, 52 Tex. 344; Ex parte Towles, 48 Tex. 444; Tadlock v. Committee, 21 Tex. 166; Baker v. Chisholm, 3 Tex. 157. I am not now considering whether or not the act, under such circumstances, would have been unconstitutional. Parties may ignore an unconstitutional act, but if they claim any right under it they must proceed according to its terms. Ex parte Cosner, 4 White & W. 90[4 Tex. Crim. 90].
The district court, proceeding under the provisions of this act, is a special tribunal. When a court of general jurisdiction has powers conferred upon it by a statute, which it does not otherwise possess, it is to be treated as a special tribunal. Holmes v. Buckner, 67 Tex. 109,2 S.W. 452; Galpin v. Page, 85 U.S. (18 Wall.) 350, 21 L. Ed. 964; Calverley v. Shank, 28 Tex. Civ. App. 473, 67 S.W. 435; Ex parte Towles, 48 Tex. 444; 7 R.C.L. 1033; Furgeson v. Jones, 17 Or. 204, 20 P. 842, 3 L.R.A. 620, 11 Am. St. Rep. 808; Morse v. Presby, 25 N. H. 302; 7 R.C.L. 1032.
In Galpin v. Page, supra, the court, *Page 228 
quoting the Supreme Court of New Hampshire said:
"A court of general jurisdiction * * * may have special and summary powers, wholly derived from statutes, not exercised according to the course of the common law, and which do not belong to it as a court of general jurisdiction. In such cases, its decisions must be regarded and treated like those of limited and special jurisdiction."
The court further said:
"The extent of the special jurisdiction and the conditions of its exercise over subjects or persons necessarily depend upon the terms in which the jurisdiction is granted, and not upon the rank of the court upon which it is conferred."
The terms in which jurisdiction is "granted," by the act here under consideration, is that the court trying the same must be a court in the county where the injury occurred. Calverley v. Shank, supra, is directly in point. That was a contested election case. The statute provided that —
"Contested elections for any county office shall be tried by the district court in the county where the election was held."
The election was held in Glasscock county. The case was transferred, by consent of parties, to Howard county. It was held that the district court of Howard county had no jurisdiction to try the case.
For this additional reason, I think the judgment of the district court should be affirmed: The right to proceed as against the person of a defendant is as much a question of jurisdiction as is the right to adjudicate as to the subject-matter. Womack v. Shelton, 31 Tex. 594. The only difference is that the one may be waived and the other cannot. A familiar illustration of this is where judgment has been rendered against a defendant, who has not been cited, and who has not voluntarily appeared. Such fact appearing from the record, the judgment is void for want of jurisdiction. In every case in the books, prior to the adoption of Act of 1907, p. 248, where suit was brought in any court at a place different from where the statute fixed the venue of the same, and seasonable objection was made to the venue, the case was dismissed for want of jurisdiction. The following cases are sufficient to illustrate this principal: McKay v. Bank, 16 Tex. Civ. App. 632, 42 S.W. 871; Railway Co. v. Foster, 44 S.W. 198; Railway Co. v. Jenkins, 29 S.W. 1113. The appellee herein seasonably filed her objection to the venue in Brown county.
It cannot be contradicted that, but for the statute of 1907, supra, in reference to change of venue, the only judgment which the district court of Brown county could have rendered was that which it did render, namely, dismissing the case for want of jurisdiction. The law upon this subject is as it was before the passage of that act in all cases to which that act does not apply. Does it apply to the instant case? I think not, for the reasons:
(1) It applies only to original suits and not to appeals. If a case tried in the district court of Bexar county should be appealed to this court, we would not transfer the case to the Court of Civil Appeals at San Antonio, but we would dismiss the appeal for want of jurisdiction.
(2) It applies only to cases of which the court in which the case is filed has original jurisdiction of the subject-matter. If a suit of trespass to try title was filed in a county court, such court would not, under authority of this statute, transfer the case to the district court, but would dismiss the same for want of jurisdiction. There would be no suit to transfer. "The filing of a petition in a court having no jurisdiction, is not * * * the bringing of a suit." State v. Snyder,66 Tex. 694, 18 S.W. 107.
I have attempted to show in a previous part of this opinion that the district court of Brown county had no jurisdiction of the subject-matter of this suit, which was to set aside the decision of the Accident Industrial Board, and try the case de novo under the provisions of that act, for the reason that no such jurisdiction was conferred on said court by either the Constitution or the statute.
(3) It applies only in cases where the defendant files "a plea of privilege to be sued in the county of his residence." No such plea was filed in this case. The suit was brought in the county of the defendant's residence.
Believing as I do that for each and all of the reasons stated, the judgment of the district court, dismissing this cause for want of jurisdiction, should be affirmed, I respectfully dissent from the majority decision herein. *Page 229